By the Court:
In the Court below the cause was submitted on the pleadings and on a stipulation of the parties as to certain facts; and amongst others, that all, if any, new matter pleaded in avoidance in the answer of the defendant, Corbet, shall be taken as proven “ and received as evidence for either party herein.” A judgment having been entered for the defendants, the plaintiffs appeal as well from the judgment as from an order denying their motion for a new trial. If it be conceded that the amended complaint states a good cause of action (a point which we deem it unnecessary to decide), the new matter set up in Corbet’s answer, and which the stipulation admits to be true, furnishes a full defense. "When this ease was here on a former appeal (44 Cal. 481), we held that the judgment obtained by Corbet against Davenport was a judgment by confession, and on account of certain deficiencies in the statement on which it was founded, was, prima facie, fraudulent as against the creditors of Davenport; but that it was competent for the defendants to rebut the presumption of fraud, by proving in this action such facts as would supply the deficiencies in the statement; and we prescribed the limits within which such proof would be admissible. We further held that the facts disclosed by certain affidavits, used on the application for an injunction, supplied the omission in the statement and established the bona tides of the judgment. The same facts are substantially set forth in Corbet’s answer; and if these facts are to be deemed new matter within the purview of the stipulation, they are admitted to be true. That they constitute new matter is too clear to admit of reasonable doubt. They are new facts brought into the case to repel the presumption of fraud in the judgment, and are strictly matters in avoidance of the prima facie case of fraud made by the complaint. There is no force in the other point suggested by the appel*230lant. The judgment was not void, because the action was commenced before the maturity of the note.
Judgment and order affirmed.